DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021, 10/15/2021, 02/22/2022, 03/25/2022 and 08/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 11,143,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent and the pending application are claiming the same structure. Below, the pending claim language is compared to the patented claim language. The patented claim language is italicized. 

Pending Claim 2 recites a display device including:
a first area and a second area;
Patented Claim 1 recites a display device comprising: 
a plurality of light emitting sections formed on a substrate; and 

in the first area, a plurality of first light emitting sections formed on a substrate and a plurality of first color filters provided on the first light emitting sections, and each of the plurality of first light emitting sections corresponding to each of the first color filters,
in the second area, a plurality of second light emitting sections formed on the substrate and a plurality of second color filters provided on the second light emitting sections, and each of the plurality of second light emitting sections corresponding to each of the second color filters,
a color filter provided on the light emitting section to correspond to each of the plurality of light emitting sections, 

wherein a first distance L1 is a distance between a center of one of the first light emitting sections and a center of a corresponding one of the first color filters in a first cross sectional view,
wherein a second distance L2 is a distance between a center of one of the second light emitting sections and a center of a corresponding one of the second color filters in a second cross sectional view, and
wherein the light emitting sections and the color filters are arranged such that, in at least a partial region in a display surface, a relative misalignment between a center of a luminescence surface of the light emitting section and a center of the color filter corresponding to the light emitting section is created in a plane perpendicular to a stacking direction, 

wherein the first distance L1 and the second distance L2 are different.
wherein a pitch with which the light emitting sections are arranged on the substrate is different in at least a partial region from the pitch in another region, and thereby the relative misalignment is created.

Although the claims have differing language, the inventive concept of the pending application and the cited patent are the same: Light emitting sections are paired with color filters but the color filters of some light emitting sections are offset or misaligned. The result is that the distance between a center of some light emitting sections and their corresponding color filter are different than the distance between a center of other light emitting sections and their corresponding color filters. 
The cited patent creates the misalignment by a difference in pitch in the light emitting sections. The pending claim language does not include this requirement and could, for example, create a difference in distance (L1 compared to L2) by changing the pitch or size of the color filters. However, the cited patent also includes this feature in claims 2, 3 and 9.

The pending application is not patentably distinct from the cited patent. For brevity, the pending dependent claims are compared to their equivalent in the cited patent without repetition of the claim language.
Pending Claim 3 is unpatentable in view of patented Claim 10.
Pending Claim 4 is unpatentable in view of patented Claims 1, 9 and 10.
Pending Claim 5 is unpatentable in view of patented Claims 1, 4 and 5.
Pending Claim 6 is unpatentable in view of patented Claim 1, 6 and 10.
Pending Claim 7 is unpatentable in view of patented Claim 1, 6 and 10.

Conclusion
US PG Pub 2017/0309844 (“Saeki”) and US PG Pub 2003/0160247 (“Miyazawa”) are cited as being relevant references but were not relied upon for this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DAVID C SPALLA/               Primary Examiner, Art Unit 2818